DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination teaches the following limitations in combination with the other limitations:
Regarding independent claim 1, a temperature sensor configured to detect a temperature of the heating roller; and
a controller configured to:
obtain a temperature detected by the temperature sensor at intervals of a predetermined sampling time and calculate, at the intervals of the predetermined sampling time, a temperature-decrease-amount of the detected temperature over a unit time that is longer than the predetermined sampling time; and
stop rotation of the heating roller when the calculated temperature-decrease-amount is greater than a predetermined threshold value; and,
Regarding independent claim 16, detecting a temperature of the heating roller at intervals of a predetermined sampling time in a state in which the heating roller rotates;
obtaining, at the intervals of the predetermined sampling time, a temperature-decrease-amount of the detected temperature of the heating roller over a unit time that is longer than the predetermined sampling time; and
stopping rotation of the heating roller when the temperature-decrease-amount is greater a predetermined threshold value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kokaji et al., U.S. Pat. No. 5,448,339, teaches standby temperature control where rotation is stopped between certain temperatures.  Samei et al., U.S.P.G. Pub. No. 2020/0379384; Oi, U.S.P.G. Pub. No. 2014/0161473; and, Ogiso et al., U.S.P.G. Pub. No. 2010/0054785, teach stopping rotation when exceeding a certain temperature.  Aoki, U.S.P.G. Pub. No. 2013/0177330, teaches that jams are more likely at lower temperatures.  Fukano et al., EP 0722129, teaches slow rotation when the temperature drops into a wrinkling region.  KASHIKAWA, JP 4517562 B2, teaches that fire may occur when paper jams in a fixer.  Mukai, U.S.P.G. Pub. No. 2009/0290888, detects stoppage from low temperatures.  ATSUSHI et al., JP 2009-204784, detect abnormality when the temperature does not drop as expected after stopping the heating unit.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209. The examiner can normally be reached M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEVAN A AYDIN/Primary Examiner, Art Unit 2852